Exhibit 10.34

THIRD PARTY PLEDGE AND SECURITY AGREEMENT

          This THIRD PARTY PLEDGE AND SECURITY AGREEMENT (this “Pledge
Agreement”), dated as of October 1, 2004, is made by GBC KANSAS, INC., a Kansas
corporation (“Pledgor”), for the benefit of BANK ONE, NA, a national banking
association with its principal place of business at 120 South LaSalle Street,
Chicago, Illinois 60603 (“Bank”), and is joined in by GOLD BANC CORPORATION,
INC., a Kansas corporation (the “Company”).

R E C I T A L S:

          A. Gold Banc Corporation, Inc. Employee Stock Ownership Plan and Trust
(“Borrower”) is an employee stock ownership plan as such term is defined under
Sections 401(a) and 4975(e) of the Internal Revenue Code of 1986, as amended
(the “Code”), and Section 407(d)(6) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), established by the Company for the benefit of
its employees and the employees of its direct and indirect subsidiaries.

          B. Borrower has obtained financial accommodation from Bank pursuant to
that certain Loan Agreement dated of even date herewith (the “Loan Agreement”)
between Borrower and Bank.

          C. It is a condition to the making by Bank to Borrower of the
financial accommodation described in the Loan Agreement that Pledgor and the
Company shall have executed and delivered to Bank a guarantee in the form
attached as an exhibit to the Loan Agreement (the “Guarantee”), and further,
that Pledgor secure payment of all of its obligations to Bank under the
Guarantee by pledging to Bank 100% of the capital stock of Gold Bank, a Kansas
state bank with its main office located in Leawood, Kansas (“Gold Bank-Kansas”).

          D. Pledgor will obtain benefits as a result of the financial
accommodation made to Borrower and, accordingly, desires to execute and deliver
this Pledge Agreement to satisfy the condition described in the preceding
paragraph.

          NOW, THEREFORE, to induce Bank to advance funds to Borrower as
described in the Loan Agreement, and in consideration of the mutual
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

A G R E E M E N T:

          Section 1. Grant of Security Interest; Release of Collateral. To
secure the Obligations (as defined below) and subject to the immediately
following sentence, Pledgor hereby pledges and grants to Bank a security
interest in and hereby transfers and delivers to Bank the following property and
documents: (a) all of the shares of capital stock of Gold Bank-Kansas owned by
Pledgor; (b) any and all shares of the capital stock of Gold Bank-Kansas that
Pledgor subsequently acquires, directly or indirectly; (c) any and all other
shares of capital stock hereinafter issued to Pledgor by Gold Bank-Kansas,
including all substitutions of, and additions to, such stock; (d) certificates
representing the shares of capital stock described in (a),

--------------------------------------------------------------------------------



(b) and (c) above; (e) duly executed and undated, irrevocable stock powers for
the capital stock described in (a), (b) and (c) above, in form and content
satisfactory to Bank, and all requisite federal and state stock transfer tax
stamps, if any (the items described in (a), (b) and (c) above may collectively
be referred to as the “Pledged Stock”); (f) all income and profits thereof, all
distributions thereon, all other proceeds thereof and all rights, benefits and
privileges pertaining to or arising from the Pledged Stock; and (g) such other
collateral that may be provided after the date hereof to secure the Obligations.
All property at any time pledged with Bank hereunder or in which Bank is granted
a security interest hereunder (whether described herein or not), and subject to
the provisions of Section 3 below, all income therefrom and proceeds thereof,
may be referred to collectively as the “GBC Pledged Security.”

          Section 2. Obligations. The obligations secured by this Pledge
Agreement are the following (referred to collectively as the “Obligations”):

                    (a) all indebtedness, obligations, duties, and agreements of
Pledgor contained in (including, but not limited to, the payment of all
indebtedness of Pledgor in respect of) the Guarantee;

                    (b) all sums advanced by, or on behalf of, Bank in
connection with, or relating to, the Guaranty including, but not limited to, any
and all sums advanced to preserve the GBC Pledged Security, or to perfect Bank’s
security interest in the GBC Pledged Security;

                    (c) in the event of any proceeding to enforce the
satisfaction of the Obligations, or any of them, or to preserve and protect its
rights under the Guaranty or any other agreement, document or instrument
relating to the transactions contemplated in the Guaranty, the reasonable
expenses of retaking, holding, preparing for sale, selling or otherwise
disposing of or realizing on the GBC Pledged Security, or of any exercise by
Bank of its rights, together with reasonable attorneys’ fees, expenses and court
costs; and

                    (d) any indebtedness, obligation, duty, or liability of
Pledgor to Bank, whether direct or indirect, joint or several, absolute or
contingent, now or hereafter existing, however created or arising and however
evidenced.

          Section 3. Additional Terms.

                    (a) Pledgor agrees that Bank shall have full and irrevocable
right, power and authority, to collect, withdraw or receipt for all amounts due
or to become due and payable upon, in connection with, or relating to, the GBC
Pledged Security, to execute any withdrawal receipts respecting the GBC Pledged
Security and to endorse the name of Pledgor on any or all documents, instruments
or commercial paper given in payment thereof, and at Bank’s discretion to take
any other action, including, but not limited to, the transfer of any GBC Pledged
Security into Bank’s own name or the name of any nominee for Bank, which Bank
may reasonably deem necessary or appropriate to preserve or protect Bank’s
interest in any of the GBC Pledged Security.

                    (b) Unless a Default shall have occurred, Pledgor shall be
entitled to vote any and all shares of the Pledged Stock and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast, no consent, waiver or ratification shall be given and

2

--------------------------------------------------------------------------------



no action shall be taken by Pledgor that would violate or be inconsistent with
any of the terms of the Loan Agreement, the Note or this Pledge Agreement, or
that would have the effect of impairing the position or interests of Pledgor or
any holder of the Note. All such rights of Pledgor to vote and to give consents,
waivers and ratifications shall cease upon the occurrence of a Default and
thereafter only Bank (or its nominees) shall be entitled to exercise all such
rights.

                    (c) Unless a Default shall have occurred, all dividends and
other distributions payable in respect of the GBC Pledged Security shall be paid
to Pledgor. Upon the occurrence of a Default, all such dividends and other
distributions and payments shall be paid only to Bank (or its nominees). After a
Default shall have occurred, all such amounts paid in respect of the GBC Pledged
Security shall, until paid or delivered to Bank, be held in trust for the
benefit of Bank as additional GBC Pledged Security to secure the Obligations.

          Section 4. Representations and Warranties. Pledgor further represents
and warrants, as of the date hereof, that:

                    (a) Each of Pledgor and its Subsidiaries: (i) is a duly
organized and validly existing corporation or bank in good standing under the
laws of the jurisdiction of its incorporation; (ii) has all requisite power and
authority, corporate or otherwise, to own, operate and lease its properties and
to carry on its business as now being conducted; (iii) is duly qualified as a
foreign corporation and in good standing in all states in which it is doing
business, except where it is not required to qualify or where the failure to so
qualify would not have a material adverse effect on its business.

                    (b) Pledgor has the corporate power to execute, deliver and
perform the terms and provisions of this Pledge Agreement and has taken all
necessary corporate action to authorize the execution, delivery and performance
by it of this Pledge Agreement. Pledgor has duly executed and delivered this
Pledge Agreement, and this Pledge Agreement constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
laws and subject to general principles of equity. No basis presently exists for
any claim against Bank under this Pledge Agreement or with respect to the
enforcement thereof, and this Pledge Agreement is subject to no defenses of any
kind.

                    (c) Neither the execution, delivery or performance by
Pledgor of this Pledge Agreement, nor compliance by it with the terms and
provisions hereof will: (i) contravene any provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality; (ii) conflict or be inconsistent with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (as defined in the Loan Agreement) upon
any of the property or assets of Pledgor or any of its Subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement, loan
agreement or any other agreement, contract or instrument to which Pledgor or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject; or (iii) violate any provision of the
articles or certificate of incorporation, charter or bylaws of Pledgor or any of
its Subsidiaries.

3

--------------------------------------------------------------------------------



                    (d) Pledgor is the legal, record and beneficial owner of,
and has good and marketable title to, the GBC Pledged Security, subject to no
Lien, except the security interest created by this Pledge Agreement or otherwise
in favor of Bank.

                    (e) The Pledged Stock represents 100% of the issued and
outstanding capital stock of Gold Bank-Kansas.

                    (f) The pledge, assignment and delivery of the GBC Pledged
Security pursuant to this Pledge Agreement creates a valid first lien and
security interest in the GBC Pledged Security in favor of Bank, and the proceeds
thereof, subject to no prior Lien or to any agreement purporting to grant to any
third party a security interest in the assets of Pledgor which would include any
of the GBC Pledged Security (except as may exist in favor of Bank).

                    (g) None of the Pledged Stock constitutes margin stock, as
defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System.

                    (h) Except as disclosed in the Loan Agreement, to Pledgor’s
Knowledge, no condition, circumstance, document, restriction, litigation or
proceeding (or threatened litigation or proceeding or basis therefor) exists
which could adversely affect the validity or priority of the Liens granted Bank
hereunder, which could materially adversely affect the ability of Pledgor to
perform the obligations under this Pledge Agreement, which would constitute a
default hereunder or thereunder or which would constitute such a default with
the giving of notice or lapse of time or both.

                    (i) None of the actions contemplated by this Pledge
Agreement are in violation of or restricted by any restrictive agreement, stop
transfer order, any legend appearing on the certificates evidencing any of the
GBC Pledged Security consisting of stock, the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, any state blue-sky or
securities law or any rule or regulation issued under the foregoing acts and
laws.

                    (j) The GBC Pledged Security is genuine and in all respects
represents what it purports to be and all the shares of the Pledged Stock have
been duly and validly issued, are fully paid and non-assessable and were not
issued in violation of any preemptive rights or any agreement by which Gold
Bank-Kansas is bound.

                    (k) Pledgor has either previously or simultaneously herewith
delivered to Bank the certificates for all of the Pledged Stock, together with
appropriate stock powers therefor executed in blank by Pledgor.

          Section 5. Covenants. Pledgor further agrees that:

                    (a) Pledgor will not sell, assign, redeem, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the GBC
Pledged Security, nor will it create, incur or permit to exist any Lien with
respect to any of the GBC Pledged Security, or any interest therein, or any
proceeds thereof, except for the security interest provided for by this Pledge
Agreement.

4

--------------------------------------------------------------------------------



          (b) Pledgor will at all times defend Bank’s right, title and security
interest in and to the GBC Pledged Security and the proceeds thereof against any
and all claims and demands of any person adverse to the claims of Bank.

                    (c) Pledgor shall deliver to Bank all the certificates for
all the shares of the capital stock of Gold Bank-Kansas that Pledgor may now own
directly or indirectly or may at any time hereafter acquire.

                    (d) Pledgor will take such action and execute such documents
as Bank may from time to time request relating to the GBC Pledged Security or
the proceeds thereof, including, but not limited to, the filing of UCC-1
financing statements, in form reasonably satisfactory to Bank and its counsel,
with the Secretaries of State of any State reasonably requested by Bank, in
favor of Bank with respect to the GBC Pledged Security and the proceeds thereof.

                    (e) Pledgor shall pay any fees, assessments, charges or
taxes arising with respect to the GBC Pledged Security, including, but not
limited to, the Obligations described in Section 2(c) and Section 2(d), above.
In case of failure by Pledgor to pay any such fees, assessments, charges or
taxes, Bank shall have the right, but shall not be obligated, to pay such fees,
assessments, charges or taxes, as the case may be, and, in that event, the cost
thereof shall be payable by Pledgor to Bank immediately upon demand together
with interest at the applicable rate set forth in the Note from the date of
disbursement by Bank to the date of payment by Pledgor.

          Section 6. Default. Pledgor shall be in default under this Pledge
Agreement upon the occurrence of any one or more of the following events or
conditions (each a “Default”):

                    (a) any “Default” under the terms of and as defined in the
Loan Agreement;

                    (b) nonpayment of any of the Obligations when due, whether
by acceleration or otherwise; and

                    (c) the claim or creation of any Lien upon any of the GBC
Pledged Security or the making of any levy, judicial seizure, or attachment
thereof or thereon.

          Section 7. Rights of Parties upon Default.

                    (a) In the event of the occurrence of a Default, in addition
to all the rights, powers and remedies Bank shall be entitled to exercise,
whether vested in Bank by the terms of this Pledge Agreement, the Loan Agreement
or the Note, or by law, equity or statute (including, but not limited to,
Article 9 of the Illinois Uniform Commercial Code) or otherwise, for the
protection and enforcement of its rights in respect of the GBC Pledged Security,
Bank shall be entitled to, without limitation (but is under no obligation to
Pledgor so to do):

                    (i) transfer all or any part of the GBC Pledged Security
into Bank’s name or the name of its nominee or nominees;

5

--------------------------------------------------------------------------------



                    (ii) after first obtaining all necessary regulatory
approvals, vote all or any part of the GBC Pledged Security (whether or not
transferred into the name of Bank or any nominee) and give all consents, waivers
and ratifications in respect of the GBC Pledged Security and otherwise act with
respect thereto as though it were the outright owner thereof;

                    (iii) at any time or from time to time to sell, assign and
deliver, or grant options to purchase, all or any part of the GBC Pledged
Security, or any interest therein, at any public or private sale, without demand
of performance, advertisement or notice of intention to sell or of the time or
place of sale or adjournment thereof or to redeem or otherwise (all of which are
hereby waived by Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk and for such
price or prices and on such terms as Bank in its absolute discretion may
determine, provided that unless, in the sole discretion of Bank, any of the GBC
Pledged Security threatens to decline in value or is or becomes a type sold on a
recognized market, Bank will give Pledgor reasonable notice of the time and
place of any public sale thereof, or of the time after which any private sale or
other intended disposition is to be made, and any GBC Pledged Security remaining
after any sale or other disposition shall remain subject to the terms of this
Pledge Agreement; and

                    (iv) collect any and all money due or to become due and
enforce in Pledgor’s name all rights with respect to the GBC Pledged Security.

For purposes of this Section, any requirements of reasonable notice shall be met
if such notice is mailed to Pledgor in accordance with the notice requirements
set forth in the Loan Agreement, at least ten (10) days before the time of the
sale or disposition. Any sale of any of the GBC Pledged Security conducted in
conformity with customary practices of banks, insurance companies or other
financial institutions disposing of property similar to the GBC Pledged Security
shall be deemed to be commercially reasonable.

                    (b) Unless prohibited by law, Pledgor agrees to give Bank,
any prospective purchaser (pursuant to Section 7(a)(iii) above) of the GBC
Pledged Security and their respective representatives, full access to further
information (including, but not limited to, records, files, correspondence, tax
work papers and audit work papers) relating to or concerning Pledgor.

          Section 8. Remedies Cumulative. Each right, power and remedy of Bank
provided in this Pledge Agreement or now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power or remedy provided for in this Pledge
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise. The exercise or partial exercise by Bank of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by Bank of all such other rights, powers or remedies, and no failure or delay on
the part of Bank to exercise any such right, power or remedy shall operate as a
waiver thereof.

          Section 9. Waiver of Defenses. No renewal or extension of the time of
payment of the Obligations; no release or surrender of, or failure to perfect or
enforce, any security interest for the Obligations; no release of any person
primarily or secondarily liable on the Obligations (including any maker,
endorser or guarantor); no delay in enforcement of payment of the Obligations;
and no delay or omission in exercising any right or power with respect to the

6

--------------------------------------------------------------------------------



Obligations or any security agreement securing the Obligations shall affect the
rights of Bank in the GBC Pledged Security.

          Section 10. Other Waivers. Waiver by Bank of any Default hereunder, or
of any breach of the provisions of this Pledge Agreement by Pledgor, or any
right of Bank hereunder, shall not constitute a waiver of any other Default or
breach or right, nor the same Default or breach or right on a future occasion.

          Section 11. Severability. Whenever possible, each provision of this
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but, if any provision of this Pledge Agreement shall
be held to be prohibited or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.

          Section 12. Pledgor’s Obligations Absolute. The obligations of Pledgor
under this Pledge Agreement shall be absolute and unconditional and shall remain
in full force and effect without regard to, and shall not be released,
discharged or in any way impaired by any circumstance whatsoever, including
without limitation: (a) any amendment or modification of either or both of the
Notes, this Pledge Agreement, the Loan Agreement or any document or instrument
provided for herein or therein or related thereto, or any assignment, transfer
or other disposition of any thereof; (b) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of any such document
or instrument or any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of any such document or instrument or this Pledge
Agreement; (c) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding with respect to
Pledgor or any of its properties or creditors; or (d) any limitation on
Pledgor’s liabilities, obligations, duties, or indebtedness under any such
instrument or any invalidity or unenforceability, in whole or in part of any
such document or instrument or any term thereof; whether or not Pledgor shall
have notice or knowledge of the foregoing.

          Section 13. Termination. This Pledge Agreement shall terminate upon
the receipt by Bank of evidence satisfactory to Bank in Bank’s sole and absolute
discretion of the payment in full of the Obligations. At the time of such
termination, Bank, at the request and expense of Pledgor, will execute and
deliver to Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Pledge Agreement and any necessary
documents to release any UCC-1 financing statements filed in connection with the
GBC Pledged Security, and will duly assign, transfer and deliver to Pledgor such
of the GBC Pledged Security as has not yet theretofore been sold or otherwise
applied or released pursuant to this Pledge Agreement.

          Section 14. Further Assurances. Pledgor, at its expense, will duly
execute, acknowledge and deliver all such instruments and take all such action
as Bank from time to time may reasonably request in order further to effectuate
the purposes of this Pledge Agreement and to carry out the terms hereof.
Pledgor, at its expense, will at all times cause this Pledge Agreement (or a
proper notice or statement, in respect hereof) to be duly recorded, published
and filed and rerecorded, republished and refiled in such manner and in such
places, if any, and will pay or cause to be paid all such recording, filing and
other taxes, fees and charges, if any, and

7

--------------------------------------------------------------------------------



will comply with all such statutes and regulations, if any, as may be required
by law in order to establish, perfect, preserve and protect the rights and
security interests of Bank hereunder.

          Section 15. Notices. All communications provided for or related hereto
shall be given in accordance with the notice requirements of the Guaranty.

          Section 16. Amendments. Any term of this Pledge Agreement may be
amended only with the written consent of Pledgor and Bank. Any amendment
effected in accordance with this Section shall be binding upon the holder of the
Note at the time outstanding, each future holder of the Note and Pledgor.

          Section 17. Assigns. This Pledge Agreement and all rights and
liabilities hereunder and in and to any and all GBC Pledged Security shall inure
to the benefit of Bank and its successors and assigns, and shall be binding on
Pledgor and Pledgor’s successors and assigns.

          Section 18. Miscellaneous. This Pledge Agreement embodies the entire
agreement and understanding between Bank and Pledgor and supersedes all prior
agreements and understandings relating to the subject matter hereof. The
headings in this Pledge Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof. Capitalized terms contained
herein and otherwise undefined shall have the meanings given them in the Loan
Agreement. Pledgor acknowledges that this Pledge Agreement is and shall be
effective upon execution by Pledgor and delivery to and acceptance hereof by
Bank, and it shall not be necessary for Bank to execute any acceptance hereof or
otherwise to signify or express its acceptance hereof to Pledgor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

8

--------------------------------------------------------------------------------



     THIS PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE BEEN NEGOTIATED,
EXECUTED AND DELIVERED AT, AND SHALL BE DEEMED TO HAVE BEEN MADE AT, CHICAGO,
ILLINOIS. THE LOANS REFERENCED HEREIN ARE TO BE FUNDED AND REPAID AT, AND THIS
PLEDGE AGREEMENT IS OTHERWISE TO BE PERFORMED AT, CHICAGO, ILLINOIS AND THIS
PLEDGE AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS WITHOUT REFERENCE TO: (i) ITS JUDICIALLY OR STATUTORILY PRONOUNCED
RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW; (ii) WHERE ANY OTHER
AGREEMENT IS EXECUTED OR DELIVERED; (iii) WHERE ANY PAYMENT OR OTHER PERFORMANCE
REQUIRED BY ANY SUCH AGREEMENT IS MADE OR REQUIRED TO BE MADE; (iv) WHERE ANY
BREACH OF ANY PROVISION OF ANY SUCH AGREEMENT OCCURS, OR ANY CAUSE OF ACTION
OTHERWISE ACCRUES; (v) WHERE ANY ACTION OR OTHER PROCEEDING IS INSTITUTED OR
PENDING; (vi) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF
BUSINESS, OR JURISDICTION OR ORGANIZATION OR DOMESTICATION OF ANY PARTY; (vii)
WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF ILLINOIS; OR (viii) ANY COMBINATION OF THE
FOREGOING. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE
PLEDGOR AND THE COMPANY EACH RECOGNIZES THAT THE BANK’S PRINCIPAL OFFICE IS
LOCATED IN CHICAGO, ILLINOIS AND THAT THE BANK MAY BE IRREPARABLY HARMED IF
REQUIRED TO INSTITUTE OR DEFEND ANY ACTIONS AGAINST THE PLEDGOR OR THE COMPANY
IN ANY JURISDICTION OTHER THAN THE NORTHERN DISTRICT OF ILLINOIS OR COOK COUNTY,
ILLINOIS; THEREFORE, THE PLEDGOR AND THE COMPANY EACH IRREVOCABLY (a) AGREES
THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT AND/OR THE LOANS REFERENCED HEREIN MAY BE BROUGHT IN THE NORTHERN
DISTRICT OF ILLINOIS, IF FEDERAL JURISDICTION IS AVAILABLE, AND, OTHERWISE, IN
THE CIRCUIT COURT OF COOK COUNTY, AT THE BANK’S OPTION; (b) CONSENTS TO THE
JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; (c)
WAIVES ANY OBJECTION WHICH THE PLEDGOR OR THE COMPANY MAY HAVE TO THE LAYING OF
VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN EITHER SUCH COURT; AND (d)
AGREES TO JOIN THE BANK IN ANY PETITION FOR REMOVAL TO EITHER SUCH COURT BROUGHT
BY THE BANK. THE PLEDGOR AND THE COMPANY EACH WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND AGREES NOT TO
ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF THE BANK TO SERVE LEGAL PROCESS IN ANY MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE BANK TO BRING ANY ACTION OR
PROCEEDING AGAINST THE PLEDGOR, THE COMPANY, OR ITS RESPECTIVE PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION.

9

--------------------------------------------------------------------------------



     THE PLEDGOR AND THE COMPANY EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE PLEDGOR, THE
COMPANY, OR THE BANK. THE PLEDGOR AND THE COMPANY EACH ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS PLEDGE AGREEMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. THE PLEDGOR AND THE
COMPANY FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY THE
PLEDGOR, THE COMPANY, AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE
BANK TO ACCEPT THIS PLEDGE AGREEMENT AND TO ENTER INTO THE OTHER LOAN DOCUMENTS,
AND (c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS
AS FULLY INCORPORATED THEREIN. IN THE EVENT OF LITIGATION, A COPY OF THIS
DOCUMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

GBC KANSAS, INC. BANK ONE, NA By: /s/ Rick J. Tremblay                         
        By: /s/ Doug Gallun                                               Rick
J. Tremblay       Doug Gallun       Vice President       First Vice President  
  GOLD BANC CORPORATION, INC.   By: /s/ Rick J. Tremblay                      
                   Rick J. Tremblay         Executive Vice President  

 

10

--------------------------------------------------------------------------------